Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office Action is in response to the application filed on July 9th, 2018 and in response to the applicant’s arguments/amendments filed on May 16th, 2017. Claims 2-21 are pending.
Priority
3.	Application 16/030,801 filed on July 9th, 2018 is a continuation of Application 14/869,576 was filed on September 29th, 2015.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Election/Restrictions
5.	Applicant’s arguments, in the reply filed on March 17th, 2021, with respect to the restriction (election) requirement have been fully considered and are persuasive.  The restriction (election) requirement has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 2-21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 10 and independent system claim 16. Claim 2 recites the limitations of establishing, by the first computing device and while the first computing device is in an offline mode with respect to a transaction processing system, a short-range communication channel between the first computing device and the second computing device; obtaining, by the first computing device and while the first computing device is in the offline mode with respect to the transaction processing system, a transaction request from the second computing device via the short-range communication channel, wherein the transaction request includes at least one identifier corresponding to the second user; establishing, by the first computing device, a long-range communication channel with the transaction processing system to transition the first computing device into an online-mode with respect to the transaction processing system; and at least partly in response to the first computing device establishing the long-range communication channel with the transaction processing system, automatically sending, by the first computing device, the transaction request to the transaction processing system to facilitate processing of the transaction request based at least on the at least one identifier.

This judicial exception is not integrated into a practical application. In particular, the claims only recite computing devices, processing system and communication channel in Claims 2, 10, and 16. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Paragraph [0017]). Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing 
Dependent claims 3-9, 11-15, and 17-21 further define the abstract idea that is present in their respective independent claims 2, 10, and 16 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3-9, 11-15, and 17-21 are directed to an abstract idea and claims 2-21 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,496,979 to Taveau et al. (hereinafter Taveau) in view of US Patent Publication US2014/0372300 to Blythe (hereinafter Blythe).
As per claim 2
Taveau discloses a computer-implemented method to process a transaction between a first user associated with a first computing device and a second user associated with a second computing device (making payments using mobile devices: col. 1 lines 17-19), the method comprising: 
establishing, by the first computing device and while the first computing device is in an offline mode with respect to a transaction processing system, a short-range communication channel between the first computing device and the second computing device; obtaining, by the first computing device and while the first computing device is in the offline mode with respect to the transaction processing system, a transaction request from the second computing device via the short-range communication channel; establishing, by the first computing device, a long-range communication channel with the transaction processing system to transition the first computing device into an online-mode with respect to the transaction processing system; and at least partly in response to the first computing device establishing the long-range communication channel with the transaction processing system, automatically sending, by the first computing device, the transaction request to the transaction processing system to facilitate processing of the transaction request based at least on the at least one identifier (in response to receiving a request for performing a mobile payment transaction from a user associated with a user account, detecting, based on signals received by the near-field communication chip of the mobile device, that a point-of-sale (POS) device at a merchant location is within a predetermined distance from the mobile device; automatically establishing a short-range wireless communication link with the POS device for the mobile payment transaction; receiving, via the short-range wireless communication link, transaction data associated with the mobile payment transaction; receiving an input that indicates a selection of a first payment card from one or more payment cards associated with the user account; detecting that a connection with a payment service provider is unavailable; in response to detecting that the connection with the payment service provider is unavailable, performing an offline payment 
Taveau does not specifically teach the transaction request includes at least one identifier corresponding to the second user.
Blythe discloses obtaining, by the first computing device and while the first computing device is in the offline mode with respect to the transaction processing system, a transaction request from the second computing device via the short-range communication channel, wherein the transaction request includes at least one identifier corresponding to the second user (The consumer's payment device receives 802 a payment transaction request to transmit an amount equal to a monetary value of "X amount" to, for example, a recipient's mobile device: paragraph [0056]); 
establishing, by the first computing device, a long-range communication channel with the transaction processing system to transition the first computing device into an online-mode with respect to the transaction processing system; and at least partly in response to the first computing device establishing the long-range communication channel with the transaction processing system, automatically sending, by the first computing device, the transaction request to the transaction processing system to facilitate processing of the transaction request based at least on the at least one identifier (he first consumer device receives payment from the reserve purse of the second electronic wallet into his or her received purse on the first electronic payment device to consummate the offline payment transaction. In order for the first consumer to realize the monetary value that is stored in the received purse, he or she can transfer that monetary value to the reserve purse of the electronic wallet of the first consumer device by going online. In this manner, the monetary value that was received (in the received purse), which belongs to the payee's issuing bank, can be reconciled with the acquiring bank of the first consumer's electronic wallet and then loaded into the reserve purse. Alternately, the first consumer can realize the monetary value in the received purse of his electronic wallet by going online and having that monetary value credited to the first consumer's financial account (in the first consumer's acquiring bank) through a reconciliation process with the payee's (the second consumer's) issuing bank: paragraph [0019]).


As per claim 3
Taveau discloses the short-range communication channel is based on a protocol comprising at least one of a Bluetooth communication protocol, a Bluetooth Low Energy communication protocol, a radio frequency based communication protocol, or a mesh-networking based protocol  (However, for some mobile devices with limited functions or for a mobile device going on low battery mode, the payment provider may not be able to feed back this history and will have to grant a level of access in an offline/off the cloud mode. In one example, a user is trying to catch the last subway and the user's mobile device is NFC-enabled, but the battery is almost depleted. However, a contactless reader from the subway company is set to power up the NFC chip on the user device and provide enough energy boost in a short period of time to retrieve a ticket and/or payment to grant access through the gate. At that point, the payment provider may not have the option to provide feedback for any verification to the cloud, but the “smart wallet” will be able to provide the needed funds offline: col. 13, line 60- col. 14, line 11). 

As per claim 4
Taveau discloses the transaction request includes a request to transfer funds to a financial account of the second user from a financial account of the first user, wherein the financial account of the second user is derived from at least one payment proxy specified the transaction request (The system receives, at step 114, transaction details, which can be through the merchant or the user. Transaction details may include information about the items scanned or to be purchased, such as description, type, quantity, and price, merchant information, such as name, account number, main address, local store address, phone number: col. 4, lines 55-63).  
Blythe teaches the transaction request includes a request to transfer funds to a financial account of the second user from a financial account of the first user, wherein the financial account of the second user is derived from at least one payment proxy specified the transaction request (The transaction data may include information identifying each payee's payment device, each recipient's account (the destination account) associated with each payment and/or purchase transaction, the amount(s) 

As per claim 5
Taveau discloses the at least one identifier corresponding to the second user comprises at least one of a name of the second user, a driver's license number of the second user, an email address of the second user, or a phone number of the second user (The system receives, at step 114, transaction details, which can be through the merchant or the user. Transaction details may include information about the items scanned or to be purchased, such as description, type, quantity, and price, merchant information, such as name, account number, main address, local store address, phone number: col. 4, lines 55-63).  

As per claim 6
Taveau discloses the transaction request specifies a payment proxy (The system receives, at step 114, transaction details, which can be through the merchant or the user. Transaction details may include information about the items scanned or to be purchased, such as description, type, quantity, and price, merchant information, such as name, account number, main address, local store address, phone number: col. 4, lines 55-63).  Examiner notes that Applicant’s specification states: “As used here, the term "payment proxy" refers to a payment identifier, e.g., name, driver's license number, email address, phone number, or in general any identifier associated with or representative of the financial or bank account of the merchant/customer or sender/recipient” (paragraph [0018]).
Blythe teaches the transaction request specifies a payment proxy (The transaction data may include information identifying each payee's payment device, each recipient's account (the destination account) associated with each payment and/or purchase transaction, the amount(s) transmitted or spent, the nature of each transaction, and the date and time of each transaction: paragraph [0056]). 

As per claim 7
Taveau discloses the long-range communication channel is based on a protocol comprising at least one of a wide area network protocol, a personal area network (PAN) protocol, a local area network (LAN) protocol, a campus area network (CAN) protocol, a cloud network protocol, or a metropolitan area network (MAN) protocol (In various other embodiments of the present disclosure, a plurality of computer systems 400 coupled by 418 to the network (e.g., such as a LAN, WLAN, PTSN, and/or various other wired or wireless networks, including telecommunications, mobile, and cellular phone networks) may perform instruction sequences to practice the present disclosure in coordination with one another: col. 18, lines 36-43).

8.	Claims 8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,496,979 to Taveau et al. (hereinafter Taveau) in view of US Patent Publication US2014/0372300 to Blythe (hereinafter Blythe) and further in view of US Patent Publication US2014/0006273 to Gopinath et al. (hereinafter Gopinath).
As per claim 8
Taveau and Blythe do not specifically sending the transaction request to the transaction processing system comprises sending the transaction request via at least one of a web application message, a merchant application, a forum, a messaging application, or a social networking website.  
Gopinath teaches sending the transaction request to the transaction processing system comprises sending the transaction request via at least one of a web application message, a merchant application, a forum, a messaging application, or a social networking website (the payer client 730 comes online with the bank by connecting to another system of the bank such as a payment portal, website, or other online service of the bank: paragraph [0044]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include sending the transaction request to the transaction processing system comprises sending the transaction request via at least one of a web application message, a merchant application, a forum, a messaging application, or a social networking website as taught by Gopinath to combine prior art elements according to known methods to process transactions.

As per claim 10
Taveau discloses a computer-implemented method to process a transaction between a first user associated with a first computing device and a second user associated with a second computing device (making payments using mobile devices: col. 1 lines 17-19), the method comprising: 
establishing, while the first computing device and the second computing device are in an offline mode with respect to a transaction processing system, a short-range 

Blythe discloses obtaining, by the first computing device and while the first computing device is in the offline mode with respect to the transaction processing system, a transaction request from the second computing device via the short-range communication channel, wherein the transaction request includes at least one identifier corresponding to the second user (The consumer's payment device receives 802 a payment transaction request to transmit an amount equal to a monetary value of "X amount" to, for example, a recipient's mobile device: paragraph [0056]);
establishing, by the first computing device, a long-range communication channel with the transaction processing system to transition the first computing device into an online-mode with respect to the transaction processing system; and at least partly in response to the first computing device establishing the long-range communication channel with the transaction processing system, automatically sending, by the first computing device, the transaction request to the transaction processing system to facilitate processing of the transaction request based at least on the at least one identifier (he first consumer device receives payment from the reserve purse of the second electronic wallet into his or her received purse on the first electronic payment device to consummate the offline payment transaction. In order for the first consumer to realize the monetary value that is stored in the received purse, he or she can transfer that monetary value to the reserve purse of the electronic wallet of the first consumer device by going online. In this manner, the monetary value that was received (in the received purse), which belongs to the payee's issuing bank, can be reconciled with the acquiring bank of the first consumer's electronic wallet and then loaded into the reserve purse. Alternately, the first consumer can realize the monetary value in the received purse of his electronic wallet by going online and having that monetary value credited to the first consumer's financial account (in the first consumer's acquiring bank) through a reconciliation process with the payee's (the second consumer's) issuing bank: paragraph [0019] and paragraphs [0044-0046]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau to include the transaction request includes at least one identifier corresponding to the second user as taught by Blythe to combine prior art elements according to known methods to make it easier to reconcile accounts when online access is obtained.
Taveau does not specifically teach obtaining, by the second computing device and while the second computing device is in the offline mode, a second transaction 
Gopinath teaches obtaining, by the second computing device and while the second computing device is in the offline mode, a second transaction request from the first computing device via the short-range communication channel, wherein the transaction request includes at least one identifier corresponding to the first user (The payments server 110 can also include and/or receive transaction information such as transaction information: paragraph [0015], The payments server 110 can also include and/or receive transaction information such as transaction information: paragraph [0016]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau to include the payment information associated with the first user comprises a first identifier and the payment information associated with the second user comprises a second identifier as taught by Gopinath to combine prior art elements according to known methods to ensure both parties have information for transaction processing.

As per claim 11
Taveau obtaining the first transaction request from the second computing device comprises obtaining the first transaction request through a transceiver component of the first computing device while the first computing device is in the offline mode (receiving, via the short-range wireless communication link, transaction data associated with the mobile payment transaction: claim 1).  

As per claim 12
Taveau and Blythe do not specifically teach establishing, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online- mode with respect to the transaction processing system, wherein the first computing device establishes the first long-range communication channel earlier than the second computing device establishes the second long-range communication channel; and based at least in part on the first computing device establishing the first long-range communication channel earlier than the second computing device establishes the second long- range communication channel, processing, by the transaction processing system, the first transaction request.  

Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include establishing, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online- mode with respect to the transaction processing system, wherein the first computing device establishes the first long-range communication channel earlier than the second computing device establishes the second long-range communication channel; and based at least in part on the first computing device establishing the first long-range communication channel earlier than the second computing device establishes the second long- range communication channel, processing, by the transaction processing system, the first transaction request as taught by Gopinath to combine prior art elements according to known methods to eliminate duplicate payments.

As per claim 13

Gopinath teaches establishing, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online- mode with respect to the transaction processing system, wherein the first computing device and the second computing device transition into the online-mode substantially simultaneously; determining, by a contention component of the transaction processing system, a prevailing transaction request to process as between the first transaction request and the second transaction; processing, by the transaction processing system, the prevailing transaction request (FIG. 9 is a schematic diagram that shows an example of a payee client 920 and a payer client 930 that are online with a payments server 910. In FIG. 9, the payee client 920 is online with the payments server 910 using connection 940 after an offline transaction 960 has been completed. Also, the payer client 930 is online with the payments server 910 using connection 950 after the offline transaction 960 has been completed between the payee client 920 and the payer client 930. As both the payer client 930 and the payee client 940 are online with the payments server 910, after transaction information has been transmitted to the payments server to redeem payment and funds have been transferred to complete payment for the offline transaction 960, if either the payee client or the payer client submits transaction information to redeem payment, the payment redemption request can be determined to be a duplicate and the bank can deny paying the value of the offline transaction 960 a second time: paragraph [0046]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include establishing, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online- mode with respect to the transaction processing system, wherein the first computing device and the second computing device transition into the online-mode substantially simultaneously; 

As per claim 14
Taveau discloses the first transaction request specifies a payment proxy associated with the second user (The system receives, at step 114, transaction details, which can be through the merchant or the user. Transaction details may include information about the items scanned or to be purchased, such as description, type, quantity, and price, merchant information, such as name, account number, main address, local store address, phone number: col. 4, lines 55-63).  Examiner notes that Applicant’s specification states: “As used here, the term "payment proxy" refers to a payment identifier, e.g., name, driver's license number, email address, phone number, or in general any identifier associated with or representative of the financial or bank account of the merchant/customer or sender/recipient” (paragraph [0018]).
Blythe teaches the first transaction request specifies a payment proxy associated with the second user (The transaction data may include information identifying each payee's payment device, each recipient's account (the destination account) associated with each payment and/or purchase transaction, the amount(s) transmitted or spent, the nature of each transaction, and the date and time of each transaction: paragraph [0056]). 

As per claim 15
Taveau receiving, by the transaction processing system, the first transaction request (col. 13, line 60- col. 14, line 11);
Taveau and Blythe do not specifically teach based at least in part on receiving the first transaction request, determining, by the transaction processing system, that the transaction processing system previously processed an earlier transaction request associated with a same transaction; and ignoring, by the transaction processing system, the first transaction request.
Gopinath teaches based at least in part on receiving the first transaction request, determining, by the transaction processing system, that the transaction processing system previously processed an earlier transaction request associated with a same transaction; and ignoring, by the transaction processing system, the first transaction 
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include based at least in part on receiving the first transaction request, determining, by the transaction processing system, that the transaction processing system previously processed an earlier transaction request associated with a same transaction; and ignoring, by the transaction processing system, the first transaction request as taught by Gopinath to combine prior art elements according to known methods to eliminate duplicate payments.

As per claim 16 
Taveau discloses a system comprising: one or more processors; memory; one or more computer-executable instructions stored in the memory and executable by the one or more processors to (making payments using mobile devices: col. 1 lines 17-19), the method comprising: establish, while a first computing device associated with a first user and a second computing device associated with a second user are in an offline mode with respect to a transaction processing system, a short-range communication channel between the first computing device and the second computing device; obtain, by the first computing device while the first computing device is in the offline mode, payment information associated with the second user from the second computing device via the short-range communication channel; establish, by the first computing device, a first long-range communication channel with the transaction processing system to transition the first computing device to an online- mode with respect to the transaction processing system; and transmit, by the first computing device to the transaction processing system, a first transaction request specifying the payment information associated with 
Taveau does not specifically teach obtain, by the second computing device and while the second computing device is in the offline mode, payment information associated with the first user from the first computing device via the short-range communication channel.
Blythe discloses obtain, by the second computing device and while the second computing device is in the offline mode, payment information associated with the first user from the first computing device via the short-range communication channel (The consumer's payment device receives 802 a payment transaction request to transmit an amount equal to a monetary value of "X amount" to, for example, a recipient's mobile device: paragraph [0056]); 
establish, by the first computing device, a first long-range communication channel with the transaction processing system to transition the first computing device to an online- mode with respect to the transaction processing system; and transmit, by the first computing device to the transaction processing system, a first transaction request specifying the payment information associated with the second user (the first consumer device receives payment from the reserve purse of the second electronic wallet into his or her received purse on the first electronic payment device to consummate the offline payment transaction. In order for the first consumer to realize the monetary value that is stored in the received purse, he or she can transfer that 
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau to include the transaction request includes at least one identifier corresponding to the second user as taught by Blythe to combine prior art elements according to known methods to make it easier to reconcile accounts when online access is obtained.
Taveau does not specifically teach establish, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online-mode with respect to the transaction processing system and transmit, by the second computing device to the transaction processing system, a second transaction request specifying the payment information associated with the first user. 
Gopinath teaches establish, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online-mode with respect to the transaction processing system and transmit, by the second computing device to the transaction processing system, a second transaction request specifying the payment information associated with the first user (FIG. 9 is a schematic diagram that shows an example of a payee client 920 and a payer client 930 that are online with a payments server 910. In FIG. 9, the payee client 920 is online with the payments server 910 using connection 940 after an offline transaction 960 has been completed. Also, the payer client 930 is online with the payments server 910 using connection 950 after the offline transaction 960 has been completed between the payee client 920 and the payer client 930. As both the payer client 930 and the payee client 940 are online with the payments server 910, after transaction information has been transmitted to the payments server to redeem payment and funds have been transferred to complete payment for the offline transaction 960, if either the payee client or the payer client submits transaction information to redeem payment, the payment redemption request can be determined to 
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include establish, by the second computing device, a second long-range communication channel with the transaction processing system to transition the second computing device to the online-mode with respect to the transaction processing system and transmit, by the second computing device to the transaction processing system, a second transaction request specifying the payment information associated with the first user as taught by Gopinath to combine prior art elements according to known methods to eliminate duplicate payments.

As per claim 17
Taveau receiving, by the transaction processing system, the first transaction request (col. 13, line 60- col. 14, line 11);
Taveau and Blythe do not specifically teach receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, processing, by the transaction processing system, a transaction request received first in time; and ignoring, by the transaction processing system, a transaction request received second in time.  
Gopinath teaches receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, processing, by the transaction processing system, a transaction request received first in time; and ignoring, by the transaction processing system, a transaction request received second in time (FIG. 9 is a schematic diagram that shows an example of a payee client 920 and a payer client 930 that are online with a payments server 910. In FIG. 9, the payee client 920 is online with the payments server 910 using connection 940 after an offline transaction 960 has been completed. Also, the payer client 930 is online with the payments server 910 using connection 950 after the offline transaction 960 has been completed between the payee client 920 and the payer client 930. As both the payer client 930 and the payee client 940 are online with the payments server 910, after transaction information has been transmitted to the payments server to redeem payment and funds have been transferred to complete payment for the offline transaction 960, if either the payee client or the payer client submits transaction information to redeem payment, the payment redemption request can be determined to be a duplicate and the bank can deny paying the value of the offline transaction 960 a second time: paragraph [0046]).


As per claim 18
Taveau receiving, by the transaction processing system, the first transaction request (col. 13, line 60- col. 14, line 11);
Taveau and Blythe do not specifically teach receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, processing, by the transaction processing system, a transaction request received first in time; and ignoring, by the transaction processing system, a transaction request received second in time.  
Gopinath teaches receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, processing, by the transaction processing system, a transaction request received first in time; and ignoring, by the transaction processing system, a transaction request received second in time (FIG. 9 is a schematic diagram that shows an example of a payee client 920 and a payer client 930 that are online with a payments server 910. In FIG. 9, the payee client 920 is online with the payments server 910 using connection 940 after an offline transaction 960 has been completed. Also, the payer client 930 is online with the payments server 910 using connection 950 after the offline transaction 960 has been completed between the payee client 920 and the payer client 930. As both the payer client 930 and the payee client 940 are online with the payments server 910, after transaction information has been transmitted to the payments server to redeem payment and funds have been transferred to complete payment for the offline transaction 960, if either the payee client or the payer client submits transaction information to redeem payment, the payment redemption request can be determined to be a duplicate and the bank can deny paying the value of the offline transaction 960 a second time: paragraph [0046]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include receiving, by the transaction processing system, 

As per claim 19
Taveau receiving, by the transaction processing system, the first transaction request (col. 13, line 60- col. 14, line 11);
Taveau and Blythe do not specifically teach receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, determining, by the transaction processing system, that the transaction processing system received the first transaction request and the second transaction request substantially simultaneously; selecting to process, by the transaction processing system, a prevailing transaction request of either the first transaction request or the second transaction request using a contention component of the transaction processing system; processing, by the transaction processing system, the prevailing transaction request.
Gopinath teaches receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, determining, by the transaction processing system, that the transaction processing system received the first transaction request and the second transaction request substantially simultaneously; selecting to process, by the transaction processing system, a prevailing transaction request of either the first transaction request or the second transaction request using a contention component of the transaction processing system; processing, by the transaction processing system, the prevailing transaction request (FIG. 9 is a schematic diagram that shows an example of a payee client 920 and a payer client 930 that are online with a payments server 910. In FIG. 9, the payee client 920 is online with the payments server 910 using connection 940 after an offline transaction 960 has been completed. Also, the payer client 930 is online with the payments server 910 using connection 950 after the offline transaction 960 has been completed between the payee client 920 and the payer client 930. As both the payer client 930 and the payee client 940 are online with the payments server 910, after transaction information has been transmitted to the payments server to redeem payment and funds have been transferred to complete payment for the offline 
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include receiving, by the transaction processing system, the second transaction request; based at least in part on receiving the first transaction request and the second transaction request, determining, by the transaction processing system, that the transaction processing system received the first transaction request and the second transaction request substantially simultaneously; selecting to process, by the transaction processing system, a prevailing transaction request of either the first transaction request or the second transaction request using a contention component of the transaction processing system; processing, by the transaction processing system, the prevailing transaction request as taught by Gopinath to combine prior art elements according to known methods to eliminate duplicate payments.

As per claim 20
Taveau does not specifically teach the payment information associated with the first user comprises a first identifier and the payment information associated with the second user comprises a second identifier.
Blythe discloses the payment information associated with the first user comprises a first identifier and the payment information associated with the second user comprises a second identifier (The consumer's payment device receives 802 a payment transaction request to transmit an amount equal to a monetary value of "X amount" to, for example, a recipient's mobile device: paragraph [0056]).
Gopinath teaches the payment information associated with the first user comprises a first identifier and the payment information associated with the second user comprises a second identifier (The payments server 110 can also include and/or receive transaction information such as transaction information: paragraph [0015], The payments server 110 can also include and/or receive transaction information such as transaction information: paragraph [0016]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau to include the payment information associated with the first user comprises a first identifier and the payment information associated with the second user comprises a second identifier as taught by Blythe and Gopinath to combine prior art 

As per claim 21
Taveau and Blythe do not specifically teach based at least in part on processing the transaction request received first in time, transmitting, by transaction processing system to the first computing device and the second computing device, a notification of a success or a failure of processing the transaction request.
	Gopinath teaches based at least in part on processing the transaction request received first in time, transmitting, by transaction processing system to the first computing device and the second computing device, a notification of a success or a failure of processing the transaction request (In some implementations of bank-hosted payments, after a money transfer has been made from a suspense account to a payee account to complete a payment, a payer client and/or a payee client may be notified by the bank using one or more messages that the payment has been completed by the bank: paragraph [0031]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include based at least in part on processing the transaction request received first in time, transmitting, by transaction processing system to the first computing device and the second computing device, a notification of a success or a failure of processing the transaction request as taught by Gopinath to combine prior art elements according to known methods.


9.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,496,979 to Taveau et al. (hereinafter Taveau) in view of US Patent Publication US2014/0372300 to Blythe (hereinafter Blythe) and further in view of US Patent Publication US2015/0278796 to Jiang et al. (hereinafter Jiang).
As per claim 9
Taveau and Blythe do not specifically teach at least partly in response to the first computing device establishing the long-range communication channel with the transaction processing system, automatically sending, by the first computing device, a notification to the second computing device indicating a sending of the transaction request to the transaction processing system.  

Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Taveau and Blythe to include at least partly in response to the first computing device establishing the long-range communication channel with the transaction processing system, automatically sending, by the first computing device, a notification to the second computing device indicating a sending of the transaction request to the transaction processing system as taught by Gopinath to combine prior art elements according to known methods to update the other party.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	G. Me and A. Schuster, "A secure and reliable local payment system," VTC-2005-Fall. 2005 IEEE 62nd Vehicular Technology Conference, 2005., 2005, pp. 2761-2765, doi: 10.1109/VETECF.2005.1559053. (Year: 2005) Examiner notes that the NPL does not recite all the claim elements but relates a lot to the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





April 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693